

115 S203 IS: Recognizing the Protection of Motorsports Act of 2017
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 203IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Burr (for himself, Mr. Rounds, Mr. Rubio, Mr. Tillis, Mr. Crapo, Mr. Heller, Mr. Graham, Mr. Boozman, Mr. Moran, Mrs. Ernst, Mr. Manchin, Mr. Inhofe, Mrs. Fischer, Mr. Tester, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo reaffirm that the Environmental Protection Agency may not regulate vehicles used solely for
			 competition, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recognizing the Protection of Motorsports Act of 2017 or the RPM Act of 2017.
 2.Exclusion from anti-tampering provisionsSection 203(a) of the Clean Air Act (42 U.S.C. 7522(a)) is amended by adding at the end the following: No action with respect to any device or element of design described in paragraph (3) shall be treated as a prohibited act under that paragraph if the action is for the purpose of modifying a motor vehicle into a vehicle to be used solely for competition..
 3.Definition of motor vehicleSection 216(2) of the Clean Air Act (42 U.S.C. 7550(2)) is amended— (1)by striking (2) The term and inserting the following:
				
					(2)Motor vehicle
 (A)In generalThe term; and (2)by adding at the end the following:
				
 (B)ExclusionThe term motor vehicle does not include a vehicle used solely for competition, including a vehicle used solely for competition that was converted from a motor vehicle..
 4.RegulationsNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall finalize any regulation necessary to implement the amendments made by this Act.